DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Species A, Figures 2 and 4A, in the reply filed on 04/11/2022 is acknowledged.  
Claims 5, 7-9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
It is noted that Claim 7 is drawn to either Species B, G, E or J, namely Figures 5A or 7B and not to elected Figure 4A.  Similarly, Claim 12 is drawn to either Species E or J, namely Figure 7B and not to elected Figure 4A.

Drawings
The drawings are objected to because Figure 7B shows TELEC and TMOTOR connected to heat sinks and not heat pipes as described in the specification (Paragraph 0050, line 7).  Either the drawings or specification will need to be amended.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0050, line 7, recitation of “(RHSHP)” is not in agreeance with Figure 7B.  Figure 7 shows TELEC and TMOTOR connected to heat sinks and not heat pipes while the specification states TELEC and TMOTOR are connected to heat sinks.  Either the disclosure or the drawings need to be amended.
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract is less than 50 words in length and is not a concise statement directed towards the entire technical disclosure of the patent.  Applicants may wish to consider adding how the cooling system provides heat transfer, such as mentioning a heat pipe to assist a reader in deciding whether there is a need for consulting the full patent text for details.
Correction is required.  See MPEP § 608.01(b).  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Water Pump Cooling System Having A Heat Pipe Between A Heat Sink And A Motor Or Electronic Drive Assembly--.


Claim Warning
Applicant is advised that should Claims 1-2 be found allowable, Claims 15-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Claim 1 is directed toward a pump system while Claim 15 is directed toward a cooling system.  However the pump system of Claim 1 requires “a cooling system”.  Therefore Claims 1 and 15 are duplicates of each other covering the same apparatus.


Claim Objections
Claims 1 and 10 are objected to under 37 CFR 1.75 as being a substantial duplicate of Claims 15 and 19.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 10 is directed toward a pump system while Claim 19 is directed toward a cooling system.  However the pump system of Claim 10 requires “a cooling system”.  Therefore Claim 10 and 19 are duplicates of each other covering the same apparatus.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. US 4,930,996.

	With respect to Claims 1 and 15, Jensen et al. disclose a pump system (see Figure 1) for pumping water (Column 1, lines 17-18) for pools or other flow systems (“water supply field”, Column 1, lines 17-18), the pump system comprising: a pump 3; a motor 2 configured to operate the pump (Column 3, lines 10-11); an electronic drive assembly 1 configured to control the motor (Column 1, lines 27-28); and a cooling system 7 (Column 3, lines 6-7) that includes: a heat sink 7b (Column 3, line 20) in thermal communication with the water (“heat sink provided by the liquid”, Column 2, lines 1-2, also see Column 1, lines 17-18); and a heat-pipe arrangement 7/7a/7b that includes at least one heat pipe 7a configured to transfer heat (Column 3, line 50 to Column 4, line 2) between the heat sink 7b and at least one of the motor 2 or the electronic drive assembly 1 (Column 3, lines 10-15).
	
With respect to Claims 2 and 16, as they depend from Claims 1 and 15, respectively, Jensen et al. disclose the heat sink 7b is configured to be at least partly immersed (Column 2, lines 1-2, also see Column 1, lines 17-18, see Figure 1 i.e. “exposed to” Claim 16) in the water (“heat sink provided by the liquid”, Column 2, lines 1-2, also see Column 1, lines 17-18) during operation of the pump 3.

With respect to Claim 3, as it depends from Claim 2, Jensen et al. disclose the heat sink 7b is arranged (as seen in Figure 1, “to put into a proper order”, merriam-webster.com) on an end plate 11 of the pump 3.

With respect to Claim 4, as it depends from Claim 3, Jensen et al. disclose the heat sink 7b is arranged downstream (the top impeller in 15top is upstream of 7b, see Figure 1, portrait view) of an impeller (not labeled but clear seen inside 15top in Figure 1) of the pump 3.

With respect to Claim 17, as it depends from Claim 16, Jensen et al. disclose . the heat sink 7b is arranged (“to put into a proper order”, merriam-webster.com) in at least one of: a window of an end plate of the pump, downstream (the top impeller in 15top is upstream of 7b, see Figure 1, portrait view) of an impeller (not labeled but clear seen inside 15top in Figure 1) of the pump 3, or an outlet pipe of the pump system.


Claims 1, 6, 15 and 18 are rejected in alternative, under 35 U.S.C. 102(a)(1)) as anticipated by Patun et al. US 4,685,867 or, in the alternative, under 35 U.S.C. 103 as obvious over Penlington 2,777,961 .

With respect to Claims 1 and 15,  Patun et al. disclose a pump system 10 for pumping water (Column 1, lines 7-8) for pools or other flow systems (“geothermal water well”, Column 1, lines 7-8), the pump system comprising: a pump 18; a motor 14/20 configured to operate the pump (Column 2, lines 39-40); an electrical drive assembly (“winding”, Column 2, line 24) configured to control the motor 14/30; and a cooling system 24/58 that includes: a heat sink 60 in thermal communication (Column 3, lines 7-8 and Column 1, lines 34-35) with the water (“well fluid”, Column 1, lines 7-8 and Column 1, lines 51-58); and a heat-pipe arrangement 58/68/60 that includes at least one heat pipe 68 configured to transfer heat (Column 1, lines 51-58) between the heat sink 60 and at least one of the motor 14/20 or the electronic drive assembly (“winding”, Column 2, line 24).
Although, Patun et al. disclose most the limitations of the claim including an electrical drive assembly (“winding”, Column 2, line 24) to drive the motor, Patun et al. is silent on an electronic drive assembly to drive the motor.  Penlington disclosing a submersible pump (see title and sole Figure), specifically teaches an electronic drive assembly (D, Column 2, lines 41-47) in a motor chamber (F, Column 2, lines 62-66) to drive the motor (Column 2, lines 41-47).  Pennington teaches that the electronic drive assembly maintained the “critical operating voltage or amperage” on starting (Column 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the electronic drive assembly as taught by Penlington, in the pump disclosed by Patun et al., to have advantageously maintained the “critical operating voltage or amperage” on starting.  This simple combination is only substituting the windings and electronic drive assembly i.e. chamber (F) of Penlington for the motor assembly 14 disclosed by Patun et al..  The simple substitution of one type of motor assembly for another is well with in an entry level of skill in the art.

With respect to Claim 6, as it depends from Claim 1, Patun et al. disclose the heat sink 60 is part of a plurality (see Figure 3, Column 1, line 41) of heat sinks 60, each in thermal communication (Column 1, lines 51-58) with the water (“well fluid”, Column 1, lines 7-8 and Column 1, lines 51-58) and the heat-pipe arrangement 58/68/60.

With respect to Claim 18, as it depends from Claim 15, Patun et al. disclose the at least one heat pipe includes one or more of: a parallel arrangement (see Figure 3, Column 1, line 41) of multiple heat pipes (Column 1, line 41) configured for parallel transfer of heat (see 26 in Figure 1) from the electrical drive assembly (“winding”, Column 2, line 24) and the motor 14; or a series arrangement of multiple heat pipes configured for series transfer of heat from the electronic assembly and the motor.
Although, Patun et al. disclose most the limitations of the claim including an electrical drive assembly (“winding”, Column 2, line 24) to drive the motor, Patun et al. is silent on an electronic drive assembly.  Penlington disclosing a submersible pump (see title and sole Figure), specifically teaches an electronic drive assembly (D, Column 2, lines 41-47) in a motor chamber (F, Column 2, lines 62-66) to drive the motor (Column 2, lines 41-47).  Pennington teaches that the electronic drive assembly maintained the “critical operating voltage or amperage” on starting (Column 2, lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the electronic drive assembly as taught by Penlington, in the pump disclosed by Patun et al., to have advantageously maintained the “critical operating voltage or amperage” on starting.  This simple combination is only substituting the windings and electronic drive assembly i.e. chamber (F) of Penlington for the motor assembly 14 disclosed by Patun et al.  The simple substitution of one type of motor assembly for another is well with in an entry level of skill in the art.

	
Allowable Subject Matter
Claims 10-11, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the objections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 10, the prior art of record, does not disclose or make obvious a pump/cooling system for pumping water for pools or other flow systems, the pump system comprising: a pump; a motor configured to operate the pump; an electronic assembly configured to control the motor; and a cooling system that includes: a heat sink in thermal communication with the water; and a heat-pipe arrangement that includes at least one heat pipe configured to transfer heat between the heat sink and at least one of the motor or the electronic assembly, but more specifically,
wherein the heat-pipe arrangement further includes an intermediate heat transfer plate; and wherein the at least one heat pipe includes: a first heat pipe configured to transfer heat to the intermediate heat transfer plate from the at least one of the motor or the electronic drive assembly; and a second heat pipe configured to transfer heat from the intermediate heat transfer plate to the heat sink.
With respect to Claims 11 and 13-14 their pendency on Claim 10 make them allowable.
With respect to Claim 19, this claim incudes all the allowable subject matter of Claim 10.
With respect to Claim 20, its pendency on Claim 19 makes it allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Surowinski et al. US 9,732,765 teach a spa pump with an electronic drive assembly cooled by the pumped water.
Chang US 8,540,497 teaches a pump having a heat sink connected to a heat pipe.
Neal US 7,928,348 teaches a swimming pool pump having heat pipes (see Claim 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/31/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746